 
 
I 
108th CONGRESS 2d Session 
H. R. 4230 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Lantos (for himself, Ms. Ros-Lehtinen, Mr. Waxman, Mr. Kirk, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize the establishment within the Department of State of an Office to Monitor and Combat Anti-Semitism, to require inclusion in annual Department of State reports of information concerning acts of anti-Semitism around the world, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global Anti-Semitism Awareness Act of 2004. 
2.FindingsCongress makes the following findings: 
(1)Acts of anti-Semitism in countries throughout the world, including in some of the world’s strongest democracies, have increased significantly in frequency and scope over the last several years. 
(2)During the last three months of 2003 and the first three months of 2004, there were numerous instances of anti-Semitic violence around the world, including the following incidents: 
(A)In Putrajaya, Malaysia, on October 16, 2003, Prime Minister Mahathir Mohamad of Malaysia told the 57 national leaders assembled for the Organization of the Islamic Conference that Jews rule the world by proxy, and called for a final victory by the world’s 1.3 billion Muslims, who, he said, cannot be defeated by a few million Jews. 
(B)In Istanbul, Turkey, on November 15, 2003, simultaneous car bombs exploded outside two synagogues filled with worshippers, killing 24 people and wounding more than 250. 
(C)In Hobart, Australia, on January 5, 2004, poison was used to ignite and burn anti-Semitic slogans into the lawns of the Parliament House of the state of Tasmania. 
(D)In St. Petersburg, Russia, on February 15, 2004, vandals desecrated approximately 50 gravestones in a Jewish cemetery, painting the stones with swastikas and anti-Semitic graffiti. 
(E)In Toronto, Canada, from March 19 to March 21, 2004, vandals attacked a Jewish school, a Jewish cemetery, and area synagogues, painting swastikas and anti-Semitic slogans on the walls of a synagogue and on residential property in a nearby, predominantly Jewish, neighborhood. 
(F)In Toulon, France, on March 23, 2004, a Jewish synagogue and community center were set on fire. 
(3)Anti-Semitism has at times taken the form of vilification of Zionism, the Jewish national movement, and incitement against Israel. 
(4)Anti-Semitism is also increasingly emanating from the Arab and Muslim world on a sustained basis, including through books distributed by government-owned publishing houses in Egypt and other Arab countries. 
(5)In November 2002, state-run television in Egypt broadcast the anti-Semitic series entitled Horseman Without a Horse, which is based upon the fictitious conspiracy theory known as the Protocols of the Elders of Zion. The Protocols have been used throughout the last century by despots such as Adolf Hitler to justify violence against Jews. 
(6)In November 2003, Arab television featured an anti-Semitic series entitled Ash-Shatat (The Diaspora), which depicts Jewish people conspiring to gain control of the world. 
(7)The sharp rise in anti-Semitic violence has caused international organizations such as the Organization for Security and Cooperation in Europe (OSCE) to elevate and bring renewed focus to this issue, including the convening by the OSCE in June 2003 of a conference in Vienna dedicated solely to the issue of anti-Semitism. 
(8)On April 28–29, 2004, in Berlin, Germany, the OSCE will again convene a conference dedicated to addressing the problem of anti-Semitism, with the United States delegation to be led by former Mayor of New York City Ed Koch. 
(9)The United States has vigorously supported efforts to address anti-Semitism through bilateral relationships and interaction with international organizations such as the OSCE, the European Union, and the United Nations. 
(10)Congress has consistently supported efforts to address the rise in anti-Semitic violence. During the 107th Congress, both the Senate and the House of Representatives passed resolutions expressing strong concern about the sharp escalation of anti-Semitic violence in Europe and calling on the Department of State to thoroughly document the phenomenon. 
3.Sense of CongressIt is the sense of Congress that— 
(1)the United States should continue to vigorously support efforts to combat anti-Semitism worldwide through bilateral relationships and interaction with international organizations such as the Organization of Security and Cooperation in Europe (OSCE); 
(2)the United States delegation to the OSCE conference in Berlin should advocate for the appointment of a High Commissioner on anti-Semitism; 
(3)the President should direct the United States Ambassador to the United Nations to introduce in the most appropriate forum in the United Nations a measure condemning anti-Semitism; 
(4)the Secretary of State should establish a permanent office in the Department of State to monitor and combat anti-Semitism; and 
(5)the Department of State should thoroughly document acts of anti-Semitism and anti-Semitic incitement that occur around the world. 
4.Authorization for establishment of Office to Monitor and Combat anti-Semitism The State Department Basic Authorities Act of 1956 is amended by adding after section 58 (22 U.S.C. 2730) the following new section: 
 
59.Monitoring and combating anti-Semitism 
(a)Office to Monitor and Combat anti-Semitism 
(1)Establishment of OfficeThe Secretary is authorized and encouraged to establish within the Department of State an Office to Monitor and Combat anti-Semitism (in this section referred to as the Office) . 
(2)Head of OfficeIf the Secretary establishes the Office pursuant to paragraph (1), the head of the Office shall be the Director for Monitoring and Combatting anti-Semitism. The Secretary shall appoint the Director of the Office. 
(b)Purpose of OfficeUpon establishment, the Office shall assume the primary responsibility for— 
(1)monitoring and combatting acts of anti-Semitism and anti-Semitic incitement that occur in foreign countries; 
(2)coordinating and assisting in the preparation of that portion of the report required by sections 116(d)(7) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)(7) and 2304(b)) relating to a summary of acts of anti-Semitism and anti-Semitic incitement around the world for inclusion in the annual country reports on human rights practices; and 
(3)coordinating and assisting in the preparation of that portion of the report required by section 102(b)(1)(C) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)(C)) relating to an assessment and description of the nature and extent of acts of anti-Semitism and anti-Semitic incitement that occur in foreign countries for inclusion in the annual international religious freedom report.   
(c)ConsultationsThe Director of the Office shall consult with domestic and international nongovernmental organizations and multilateral organizations and institutions as the Director considers appropriate to fulfill the purposes of this section. 
(d)Public hearings and evidenceThe Director of the Office may hold public hearings take testimony, and receive evidence as the Director considers appropriate. . 
5.Inclusion in Department of State annual reports of information concerning acts of anti-Semitism in foreign countries 
(a)Inclusion in country reports on human rights practicesThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 116(d)(7) (22 U.S.C. 2151n(d)(7)), by striking the semicolon and inserting 
and a summary of acts of anti-Semitism and anti-Semitic incitement that occur in foreign countries, including descriptions of— 
(A)acts of physical violence against, or harassment of, Jewish people, and acts of violence against, or vandalism of, Jewish community institutions, including schools, synagogues, and cemeteries that occurred in foreign countries during the preceding year; 
(B)instances of propaganda in government and non-government media and other sources in foreign countries that attempt to justify or promote racial hatred or incite acts of violence against Jewish people; 
(C)the actions, if any, taken by the governments of such countries to respond to such violence and attacks or to eliminate such propaganda or incitement; 
(D)the actions taken by such governments to enact and enforce laws relating to the protection of the right to religious freedom of Jewish people; and 
(E)the efforts of such governments to promote anti-bias and tolerance education;; and 
(2)in the fourth sentence of section 502B(b) (22 U.S.C. 2304(b)), by inserting before the period the following: and a summary of acts of anti-Semitism and anti-Semitic incitement that occur in foreign countries, including the descriptions of such acts required under section 116(d)(7). 
(b)Inclusion in international religious freedom reportSection 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended— 
(1)by redesignating subparagraphs (C), (D), (E), and (F) as subparagraphs (D), (E), (F), and (G), respectively; and 
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Acts of anti-SemitismAn assessment and description of the nature and extent of acts of anti-Semitism and anti-Semitic incitement that occur in foreign countries, including descriptions of— 
(i)acts of physical violence against, or harassment of, Jewish people, and acts of violence against, or vandalism of, Jewish community institutions, including schools, synagogues, and cemeteries that occurred in foreign countries during the preceding year; 
(ii)instances of propaganda in government and non-government media and other sources in foreign countries that attempt to justify or promote racial hatred or incite acts of violence against Jewish people; 
(iii)the actions, if any, taken by the governments of such countries to respond to such violence and attacks or to eliminate such propaganda or incitement; 
(iv)the actions taken by such governments to enact and enforce laws relating to the protection of the right to religious freedom of Jewish people; and 
(v)the efforts of such governments to promote anti-bias and tolerance education.. 
(c)Effective date of inclusionsThe amendments made by subsections (a) and (b) shall apply beginning with the first report under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) and section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6312(b)) submitted more than one year after the date of the enactment of this Act. 
 
